 DECISIONS OF NATIONAL LABOR RELATIONS BOARDL & W Engineering Company and James Ogden.Case 7-CA-1892126 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 18 January 1983 Administrative Law JudgeBurton S. Kolko issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified and set forth in full below.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, L& W Engineering Company, Belleville, Michigan,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees that the plant will beclosed and/or relocated because they engage inunion or other protected concerted activities.(b) Threatening employees with the loss of bene-fits because they engage in union or other relatedconcerted activities.(c) Conveying to employees the futility of theirengaging in union or other protected concerted ac-tivities.(d) Coercively interrogating employees abouttheir union or other protected concerted activities.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversinghis findings.In the absence of exceptions, Chairman Dotson adopts pro forma theAdministrative Law Judge's findings that Respondent violated Sec.8(a)(l) of the Act.2 The Administrative Law Judge failed to include in his recommendedOrder a provision remedying the violation of Sec. 8(a)(1) with regard toRespondent's unlawful no-solicitation rule. We will modify the recom-mended Order to provide for such a remedy. Moreover, as the Adminis-trative Law Judge failed to provide for any injunctive language in hisrecommended Order, we shall further modify the recommended Order toinclude the narrow injunctive language "in any like or related manner."268 NLRB No. 90(e) Maintaining an invalid no-solicitation rule inits employee handbook.(f) In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed under Section 7 of theAct.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Rescind the invalid no-solicitation rule in itsemployee handbook and notify its employees inwriting of such rescission.(b) Post at its Belleville, Michigan, facility copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.544 L & W ENGINEERING COMPANYWE WIIL NOT threaten our employees withclosure and/or relocation of all or part of ourfacilities because of their union or other pro-tected concerted activities.WE WILL NOT threaten our employees withthe loss of benefits because they engage inunion or other protected concerted activities.WE WILL NOT convey to employees the fu-tility of their engaging in union or other pro-tected concerted activities.WE WILL NOT coercively interrogate em-ployees about their union or other protectedconcerted activities.WE WILL NOT maintain an invalid no-solici-tation rule in our employee handbook.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedunder Section 7 of the Act.WE WILL rescind the invalid no-solicitationrule in our employee handbook and notify ouremployees in writing of its rescission.L & W ENGINEERING COMPANYDECISIONSTATEMENT OF THE CASEBURTON S. KOLKO, Administrative Law Judge: TheGeneral Counsel's complaint alleges that L & W Engi-neering Company (herein L & W or Respondent) dis-charged James Ogden because of his union activities andengaged in coercive speech and interrogations to and ofits employees. I dismiss the complaint on the dischargeissue, and order Respondent to cease and desist on thespeech and interrogation issues.A. The Discharge of James OgdenJames Ogden had been employed by L & W since1978. On February 13, 1981, he was assigned by his su-pervisor, Plant Foreman Joe Sikes, to run a spot weldingmachine. Previously, Ogden had been a quality controlinspector, but had been reassigned out of quality controlthe month before. As part of his new duties he ran a spotwelder or a washer. After being assigned to a spotwelder on February 13, Ogden commenced working onthe machine and continued to run it for about 2-1/2 to 3hours. At that point Supervisor Margaret Gamache camethrough the shop passing out paychecks. As was thepractice, Ogden stopped working to look at his pay-check, noticing that his hourly rate was down $1.25. Hementioned that to Gamache as she returned to Ogden toinquire why he had not resumed welding, and told herthat he wanted to see Joe Sikes about it. Sikes arrivedshortly thereafter, whereupon Ogden stated: "Joe, I justreceived a dollar-and-a-quarter pay cut." Sikes then di-rected Ogden to run the machine, adding "if you don'tlike it quit." Sikes then left, but returned after Gamacheand Jerry Gibson, a coworker with Ogden, respectively,reported to Sikes that Ogden was not working his ma-chine and that Ogden wanted to talk with Sikes again.'In the second meeting Sikes again told Ogden to run hismachine. Ogden protested that he could not because, ashe showed Sikes, the welding sparks had penetrated hisshirt and were causing pinpoint burns on his chest.2Ogden insisted on receiving the protective clothing thathe had been with out all morning, but was told by Sikesto shut up and run the machine or quit. Ogden, still notrunning the machine, responded that he could not affordto quit, whereupon Sikes told Ogden to follow him, andthe two proceeded to the timeclock. Once there, Sikespulled Ogden's timecard and punched it out, stating "youjust quit." Ogden and Sikes then argued over whetherOgden had quit or was fired, with Sikes then sendingOgden back to his machine, only to join him there andannounce "you are no longer employed here." Sikes thenwalked Ogden back to the timeclock and then obtained aseparation slip that he asked Ogden to sign. Ogden re-fused, saying that the slip was inaccurate because itstated that he had quit.3With Gamache witnessing, Sikeswrote in "refused to sign," and Ogden was escorted tothe door to leave. Later that day some employees sawOgden passing out union authorization cards at a nearbybank.From this the General Counsel infers that Ogden wasfired for one or both of these reasons: union organizingactivity in which Ogden had been engaged or for his in-sistence on safe working conditions. Respondent deniesboth, asserting that Ogden quit or, in the alternative, thatRespondent was unaware of any unionizing by Ogdenand that his "Safety" concerns were not concerted activ-ity that is protected by Section 7 of the Act.B. The Union Organizing ActivitiesRespondent was generally aware of discussions amongemployees about contacting and organizing a union. Thekey questions are: did Respondent know about Ogden'srole and, if so, was that the actual reason for his dis-charge?4I find "no" to both questions.The employee discussions started in late January 1981.Odgen and another employee, Dan Mullins, began talk-ing to many of Respondent's employees in the plant cafe-teria during breaktime or lunch and continued on a dailybasis for about 2 weeks. Also in late January Ogden con-tacted the region IE offices of the United Auto Workers.I In the meantime, Sikes had informed Larry Gillespie, the plant man-ager, that Ogden was not running his machine because of the pay cut.Gillespie advised Sikes that Ogden should be told that a further refusal torun his machine would be considered quitting.2 While there is testimony that Ogden was not wearing a protectiveapron (Ogden testified that he had looked in vain for one), I credit thetestimony of Gamache and former employee Daniel Mullins that Ogdendid have on an apron. But it is clear from them that the low cut of theapron did not absorb sparks chest high. I credit Ogden over Sikes thatOgden showed Sikes the bum holes in his shirt.3 The paper, titled "Separation Notice" read under Ogden's name,"reason for Separation, Misconduct--refused to operate assigned ma-chine-quit without notice." (G.C. Exh. 3.)' I do not view this as a "mixed motive" situation. Either Respondentfired Ogden for union reasons in which case the defense of "quit" or "re-fusal to work" is a pretext, or the defense of "quit" or "refusal to work"is valid. Either way, a Wright Line analysis is unnecessary (251 NLRB1083 (1980)); Limestone Apparel Corp., 255 NLRB 722 (1981).545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn organizing meeting was scheduled for the followingweek, but was canceled by the Union because of badweather. Ogden picked up a batch of union authorizationcards on February 12 and took them to work the nextday, February 13, the date of his discharge.During this time Ogden tried to conceal from Re-spondent his attempts to arrange an organizing meeting,but management became aware that there was "strongtalk" about organizing a union. Foreman Margaret Ga-mache overheard employees in the cafeteria discussingunionization, and she heard rumors that employees weretrying to get a union into the plant. In the week beforeOgden's discharge she asked several employees whetherthey knew anything about what was going on with theUnion, and informed Sikes of what she had learned,which was that there was some general employee discus-sion.One such interrogation was recalled by former em-ployee Dan Mullins as involving himself and two fellowemployees on the day before the monthly safety meeting.At the February 3, 1981, meeting, the union questionwas raised, with Jones, Respondent's president, and vari-ous employees making remarks about firms that hadunions and what things might be like at L & W if aunion came in. Ogden testified that, shortly after the 10minutes of safety discussion that opened the meeting,Jones started talking about the Union by stating that hehad heard that some employees wanted to start a unionbecause they were having to take a pay cut, and thatJones was looking right at Ogden when he said this.5Since he had earlier been told that his transfer to anotherdepartment would entail a cut in pay, he felt that Jones'remarks referred to him. The meeting went on in thisvein, as is described below.The next pertinent occurrence involving Jones andOgden allegedly occurred 10 days later, the date ofOgden's discharge. Having picked up union authorizationcards the night before (because the previously scheduledorganizing meeting had been canceled) Ogden took themto work. Ogden testified that the cards were in his shirtpocket, but were not visible because his jacket was on.Ogden testified that after punching in, he passed byLarry Jones who, according to Ogden, asked him,"Good morning, how did the meeting go, do you thinkyou will get very many people to sign up?" Ogden testi-fied that he responded by denying that he knew whatJones was talking about, although it was clear in his ownmind that Jones, not knowing about the cancellation ofthe union organizing meeting, was referring to that meet-ing.Larry Jones flatly denied that this conversation tookplace or that he had any knowledge of Ogden's unionactivities until he heard that Ogden was seen passing outcards at the bank on the day he left Respondent'semploy.The existence vel non of this alleged Ogden-Jones con-versation is crucial, for without it there is little evidenceto support an inference, let alone a finding, that Re-' While I credit Ogden's testimony over Jones' denial that he saidthese things, I do not rely on Ogden's perception of whether Jones waslooking right at him. The room was not small, there were 45 people inthere, and Ogden was sitting at the rear of the room.spondent knew about Ogden's union activities. And with-out such knowledge, there is no basis for concluding thatOgden's discharge was discriminatory and violated thatAct. Causley Pontiac v. NLRB, 620 F.2d 122 (6th Cir.1980).So we focus on the alleged conversation betweenOgden and Jones as Ogden was on his way from thetimeclock to report to Sikes on what turned out to beOgden's last day at L & W, February 13, 1981. Accord-ing to Ogden, Jones asked Ogden two questions, the firstwas "How did the meeting go?" in reference to theunion meeting that Ogden had scheduled with region 1Eof the UAW. Ogden had arranged this meeting "rightaround the end of January" to be held on a Thursday orFriday thereafter. On a still later Thursday, February 12,Ogden picked up the cards at the Union's office, sincethe scheduled meeting had been canceled. So it followsthat the meeting had been scheduled for late January,January 29 or 30, or the following week of February 5or 6. Yet, Ogden testified it was not until February 13that Jones asked him how the meeting went. I find it in-credible that in a small shop, where no more than 45 em-ployees were currently employed, Jones (a) would nothave seen Ogden earlier and interrogated him and (b)would not have been aware that the meeting had beencanceled.6My incredulity heightens when considerationis given to the likelihood that the union organizing meet-ing was to have been held around January 29 or 30, forthen (a) the meeting that Jones had with Ogden on Feb-ruary 3 about his transfer out of quality control,' (b) thesafety meeting later that same day, and (c) a subsequentconversation Ogden had with Jones about problemsOgden was having on the floor would have given Jonesample opportunity to interrogate or "needle" Ogdenabout his union activities.Moreover, Jones' supposed second question to Ogdenwas if Ogden thought that he would get many people tosign up. Ogden had kept the union cards out of sight,with his jacket covering the shirt pocket containing thecards, so there is no basis to know or infer that Jonessaw the cards and that he knew what they were. There-fore, Jones' question to Ogden, like the one that preced-ed it, strikes me as coming at a time that is implausible,given the earlier opportunities that Jones had to ask it.In sum, my observation of Jones and Ogden throughout their testimonies causes me to find that this conversa-tion did not take place. On this question, Jones' denialsabout this conversation strike me as being more convinc-ing than Odgen's testimony about the conversation. Thisis not to say that in general Jones was the more convinc-ing witness than Ogden. Jones clearly had animus6 See Galar Industries, 239 NLRB 28, 30 (1978), for the statement ofthe Board's presumption that a small firm is presumed to know of theunion activities of its employees. Under this presumption, Jones' knowl-edge of the meeting having been both scheduled and canceled is equallylikely.7 On February 3 Odgen had a meeting with Respondent's president,Larry Jones, in which Jones told Ogden that the reassignment, whichhad been done at Ogden's request, would result in a pay cut. WhenOgden had first broached the subject of leaving quality control the previ-ous fall he was told it would mean a cut in pay, so he had decided tostick it out there longer.546 L & W ENGINEERING COMPANYtoward any attempts at unionization of L & W employ-ees, and the transparent failure of his memory on mattersrelating to that animus do not stand him in good stead onthe general question of his attitude. But I do not find anyrecord basis for finding that he interrogated Ogden orknew specifically that Ogden was the union organizer.Thus, I do not find that Jones engineered Ogden's dis-charge. Rather, that came impulsively from ForemanSikes, whose generally crabby disposition and his specificdislike of Ogden8caused him to "see red" when Ogdencomplained about his pay and to fire him on the spot.This leaves us with only what Gamache gleaned fromthe employees as a basis for inferring that Respondentknew of Ogden's union activities. But nowhere is theknowledge of strong union talk that Gamache impartedto Sikes linked to Ogden. The best the General Counselcan show is that Ogden was in the cafeteria at thosetimes that Gamache was there and overheard employeestalking about the possibility of bringing a union in. Whothose employees were that so talked, or who impartedthe rumors of employee interest in unions, is not in therecord. And while I share the General Counsel's obser-vation that Gamache, as a witness, "was not at all in-clined to be sincerely responsive to questions asked ofher," the persistent cross-examination of Gamache re-vealed the limited information that Gamache's eaves-dropping and interrogations provided, which whiledoubtless frustrating to her does little for the GeneralCounsel's case.Finally, the General Counsel relies on the safety meet-ing of February 3, 1981, to indicate Respondent's knowl-edge of union activities in general and Ogden's role inparticular, as evidenced by Jones' statements during thatmeeting.Many statements are attributed to Jones following hisintroductory reference to interest in unions by employeeswho were having to take pay cuts. Ogden and fellow,former employee Mullins both testified that Jones saidthe following during the "union discussion" that fol-lowed the brief safety meeting: 1. If a union did get intothe plant, Respondent could always, or would, relocatethe plant down South in Georgia where wages werelower and interest rates better; 2. Employees at MasterProducts Company (another family-owned company ofJones') made less money than did Respondent's, whichJones attributed to the fact that Master Products wasunionized; 3. If the Union got in at Respondent's plantwages would be much less than what they are now, theRespondent could not afford to pay any more in wageseven if the Union came in and outside sources had ad-vised him to let the Union come in so that Respondentcould make or save more money; 4. The union at MasterProducts either caused or could do nothing about em-ployees having to operate their machines with frost onthem; 5. The employees did not need a union, the rela-tionship between Respondent and its employees woulds As Gillespie testified, there were "problems" between Sikes andOgden that would have to be resolved or one of them would have to go.When Gillespie had told Ogden this, Ogden's sardonic response was thathe probably would be the one let go since Sikes was so inadequate thathe would not be able to hold down another job. Sikes was present at thismeeting, which occurred the day before Sikes discharged Ogden.drastically change if a union came in, he would not co-operate with it in any event, the employees should stopand think before going ahead with a union because theRespondent and the employees would become "enemies"once the Union came in, and there would be arguingback and forth; 6. Why should the employees pay uniondues and let a union do all their talking and bargainingwhen Jones and his brother Wayne could be their com-mitteemen; and 7. If the Union came in he would not tryto help the employees out but would stand off to the sideand let the Union take care of it.As a witness Jones either denied making most of thesestatements or could not recall doing so. He did admit totelling employees at the meeting that Respondent had an"open door policy." In his affidavit taken before thecomplaint was issued, he went further, stating that theemployees would have to deal through the Union withthe Company if they were unionized, and the Companyin turn would have to hire an attorney to deal with theUnion.From the Respondent's point of view, many of thecomments attributed to Jones were made by employeesduring the give-and-take of the meeting. Larry Gillespie,the former plant manager, recalled a comment made byemployee Cook regarding the recent closing of thenearby Burroughs plant to which Jones replied "Youread it in the paper, it does happen." Gillespie remem-bered a general discussion about the depressed state ofindustry in the Detroit area, to which Jones respondedthat he had heard of businesses that had gone out ofbusiness because of unions. Gamache recalled a statementby Jones that Respondent "should be lucky that we heldon as long as we were holding on.As for references to Master Products, Jones testifiedthat it was employees, not he, who made reference tolower wages there, to which he made ro response. Butin his affidavit he admitted that he did agree with theemployees' comments by adding his own observationthat "yeah, on the average they made considerable [sic]less there than the employees down here." Another em-ployee, Everett Gary, testified that he recalled Jonesonly talking a "few minutes" during the whole safetymeeting. He believed that most of the comments attrib-uted to Jones by Ogden and Mullins were made by em-ployees in the general discussion and were not answeredby Jones.More on this meeting later, when we will discusswhether the statements were coercive. For the moment,no matter who said what it is clear that unionization wasclearly in the air, and was aired at that meeting. ClearlyRespondent knew that some of its employees were think-ing union. But nothing in that meeting links Respond-ent's general knowledge to Ogden, save for Ogden's feel-ing that Jones looked right at him, which I have alreadydiscredited as a basis for finding that Jones was referringto Ogden. The net result is that there is an absence ofcredible evidence from which to infer or find directlythat Respondent knew of Ogden's union activities whenit fired him. Absent such knowledge, it follows thatOgden was discharged for reasons that are not protectedby the Act, i.e., Respondent's perception, albeit hasty547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand influenced by the personal ill will between Ogdenand Supervisor Sikes, that Ogden was refusing to work.Doubtless, as Gillespie put it, had he been directly on thescene he would have adopted a more conciliatory ap-proach. But Sikes is not Gillespie (either as a foreman ora witness) and fired Ogden when others would not have.For good or ill, Section 7 does not protect a workerfrom the likes of Sikes.Be that as it may, says the General Counsel, Ogdenwas discharged for indicating his reluctance to use themachine without protection from the sparks that wereflying off the machine, citing NLRB v. Washington Alu-minum Co., 370 U.S. 9 (1962), for the proposition "thatthe discharge of an employee for protesting or refusingto operate a machine perceived to be unsafe is unlaw-ful ... ."While correctly stated, the argument as made here is ared herring. For Ogden did not stop working becausethe spot welder was unsafe. He stopped working becausehe was put out at his pay cut. His retort to Sikes aboutthe sparks burning his shirt, made after Sikes had for thesecond time told him to resume working, was but anafterthought. Granted that he showed Sikes his shirt,which did have burn holes in it, that episode never roseto the "dignity" of an outright protest and refusal towork because of the sparks. Had no paychecks beenissued, who knows whether Ogden would have workedthrough the day with just the low cut apron and enduredthe sparks further, or would have stopped working whenthe sparks became too bothersome? There 'is no answerto that question, since on this record all that can befound is that Ogden was not making a safety protest, buta pay protest.C. Jones' Comments at the February 3 Safety MeetingAs noted earlier in the discussion of Ogden's dis-charge, the comments of Jones at the safety meeting heldon February 3, 1981, are in dispute. The complaint al-leges that Jones threatened the employees with plant clo-sure and other reprisals if they selected the Union astheir bargaining representative, and similarly conveyedto the employees the futility of their support for theUnion by stating that they would be paid less if theUnion represented them, working conditions would beworse, and they would be enemies if the Union werevoted in.Respondent's defense is that many of the alleged re-marks were made by employees, and whatever Jones didsay was permitted speech under Section 8(c). I agreewith the General Counsel in most, but not all, respects.Probably the most egregious alleged statement byJones was that if a union did get into the plant Respond-ent could always relocate the plant down South in Geor-gia where wages were lower and interest rates better.Jones flatly denied saying that. No other witness couldrecall if that was said, although Gillespie, overall themost credible witness, recalled general reference byJones to the tight economic conditions they were facingand that in such times companies that were union hadgone out of business.9Given Jones' clear animus to unions, he restrained hiscomments only because he had been through a priorBoard proceeding and did not want to say too muchagain. But this restraint worked well only when thewords "union" or "union cards" were mentioned.Amidst all the back and forth talk about the tight eco-nomic situation, Respondent's own losses, and the otherplant closings, I credit Ogden and Mullins that Jones'mentioned moving to Georgia. While he may not havestressed the point, the impact of so fundamental a remarkcould not have been lost on the listening employees. TheBoard looks upon such impact as the most effective indissuading employees from selecting a bargaining repre-sentative.'°Therefore, I find that threat a violation ofSection 8(a)(1).The remainder of Jones' remarks are alleged by theGeneral Counsel as meant to convey to the employeesthe futility of any support they might give a union. Thiswas the main thrust of Jones' references to poorer wagesand working conditions, that their union dues would bewasted, and that once the Union came in the employeesand Respondent would become enemies and Respondentwould not cooperate with the Union. I credit Ogden'sand Mullins' testimonies on these matters, with the ex-ception of Jones' alleged references to the Master Prod-uct situation. On that, I credit Jones' testimony, corrobo-rated by Gary, that the actual references to Master Prod-ucts came from Respondent's truckdrivers, who regular-ly called there. Jones' only role in the Master Productsdiscussion was to observe that Respondent's employeesmade more money. Since the General Counsel does notallege that this was not a fact, I find the statement harm-less. As for the references to the union dues and the "en-emies," I share the General Counsel's perception of theBoard's law and find the statements in violation of Sec-tion 8(a)(l). See Trailways, Inc., 237 NLRB 654 (1978).The more difficult question concerns Jones' statementsabout his "open door policy" through which employeescould seek his redress of their grievances. The GeneralCounsel alleges that Respondent violated Section 8(a)(1)when Jones told employees that they would have to dealwith management and, thus, lose direct access to man-agement. In Respondent's view this was permissiblespeech since it expressed an opinion on the consequencesof unionization that had a reasonable basis in fact. HeclaMining Co. v. NLRB, 564 F.2d 309, 314 (9th Cir. 1977).There are three faults in Respondent's argument. Thefirst is that there was no open-door policy, as evidencedby Gillespie's admonition to Ogden on February 12,1981, to follow the chain of command.t" Secondly, if9 The specific reference to the closing of the Burroughs plant wasmade by an employee, probably Bobbie Cook. with Jones only acknowl-edging that "it does happen" and that Respondent "should be lucky thatwe held on as long as we were holding on.'O General Stencils, 195 NLRB 1109 (1972).i' On February 12, in the same meeting in which Gillespie told Sikesand Ogden to resolve their differences. Gillespie also admonished Ogdenfor not following the chain of command when Ogden, subsequent to thesafety meeting, went directly to Jones about problems he was having.Continued548 L & W ENGINEERING COMPANYJones were promising an open-door policy he would beout of line, since such a promise to remedy certain griev-ances would constitute interference, restraint, and coer-cion under Section 8(a)(1).12 Teledyne Dental ProductsCorp., 210 NLRB 435 (1974). Thirdly, Jones' messagethat all direct dealings between Respondent and the em-ployees would be foreclosed with the presence of aunion is an erroneous statement of the law'3and is un-lawful because it portends the loss of benefits; i.e., em-ployees being able to communicate directly with man-agement. Joe and Dodie's Tavern, 254 NLRB 401, 411(1981). Therefore, I find a violation of Section 8(a)(1).D. InterrogationsThe General Counsel alleges that two unlawful inter-rogation episodes occurred, one being Gamache's ques-tions to employees about union activity, the other beingJones' alleged questioning of Ogden as to how the unionmeeting went. I have found that the latter episode didnot occur, that leaves the Gamache interrogations.The fact of the interrogations is clear, Gamachehaving admitted her questioning; the characterization-whether innocent or coercive-is to be decided.Respondent argues that Gamache's interrogation wasnot coercive if evaluated by criteria set forth in court de-cisions in the Second Circuit.'4 Those criteria consist of(1) the background of employer hostility, if any; (2)nature of information sought; (3) identity of the question-er, i.e., his rank in the managerial/supervisory hierarchy;(4) place and method of interrogation, i.e., at the situs ofsupervisory authority or in the formal atmosphere; and(5) the truthfulness of the reply. To these criteria theFifth Circuit Court of Appeals has also added the fol-lowing: (6) the existence of a valid purpose of the ques-tioning; (7) whether that valid purpose was communicat-ed to employees; and (8) whether assurances against re-prisals were given.' Furthermore, the Fifth Circuit andthe Board have held that even if all such criteria favorRespondent it may still be found that coercion has oc-curred. 1 6The essence of Respondent's argument is that sinceGamache did not learn any specific information otherthan that union talk was in the air, her questions werecasual questions that do not rise to the level of coerciveinterrogation. The Board has held that where interroga-tion is isolated and the atmosphere is free of coerciveWhile Jones testified that Gillespie erred in admonishing Ogden, I givethat testimony little weight in overcoming the inference that I draw fromGillespie's conduct that he was following company policy.12 I do not find that Jones was promising a new policy; he was pur-porting to outline the current policy, which I do find did not exist. Whileemployees could pursue grievances, the process, as stated by Gillespie toOgden, was through the chain of command.1s Sec. 9(a) of the Act preserves the right of individual or groups ofemployees to approach management about grievances without interven-tion of the bargaining representative, so long as any adjustment of thegrievance is not inconsistent with the collective-bargaining agreement,and provided that the bargaining representative is given an opportunityto be present.i4 Bourne v. N.LRB, 332 F.2d 47, 48 (2d Cir. 1964); NLRB v. GeneralStencils, 438 F 2d 894 (2d Cir. 1971); NLRB v. M. H. Brown Co., 441 F.2d839 (2d Cir. 1971).'5 NLRB v. Camco, Inc., 340 F.2d 803, 804 (5th Cir. 1965), cert denied382 U.S. 926.'6 NLRB v. Camco. supra: Paceco, 247 NLRB 1403 (1980).conduct, such questions as those posed by Gamache arenot per se unlawful. 1 7Nevertheless, I conclude that Gamache's questionsviolated the Act. Gamache did not articulate any legiti-mate reasons for the questions, and the fact that sheasked "four to five people" on February 3, and then ad-vised Sikes of her findings vitiates Respondent's argu-ment that the questioning was isolated and to satisfy Ga-mache's curiosity. Gamache had been asked by companyofficials if she "had heard anything" and since she hadnot, she undertook to find out "who was against theUnion or who didn't want a union or who did wantone." With the possibility of "union talk" ripening intoan organizing campaign, and with Respondent's knownconcern about the effects of a union, it is hardly to bebelieved that Gamache, a first-line supervisor, was wan-dering around accosting employees merely to satisfy herown curiosity. Rather, she knew that whatever shelearned would be of interest and useful to Respondent.In these circumstances her questioning was coercive andin violation of Section 8(a)(1).E. No-Solicitation PolicyContained in Respondent's "employee handbook"under the heading "NO SOLICITATION POLICY" isthe following language (G.C. Exh. 2):In order to preserve production efficiency andsafety in the Plant, L & W Engineering has a policyof prohibiting solicitation on working time or inworking areas.More specifically, this policy means that employ-ees are prohibited from soliciting, compaigning, [sic]or seeking donations on behalf of any organization,or for any other purpose, during work time. Fur-ther, employees are prohibited from distributingwritten material on behalf of any organization orfor any other purpose at any time in working areasor during working time in non-work areas.What this means that if you wish to collect dona-tions, or speak to someone about membership in acivic organization, for example, you must be surethat both you and the employee that you are talkingwith are on non-work time in a non-work area.Of course, persons who are not employed by L &W Engineering are prohibited form soliciting forany purpose on Company property unless prior ap-proval has been obtained from one of the officers.The handbook had been distributed to employees some-time in 1980 and the no-solicitation policy remained infull force and effect up through the date of the hearing.Under the Board's holding in T.R. W. Bearings, 257NLRB 442 (1981), there is little room to question thatRespondent's no-solicitation policy is unlawfully broad.A prohibition against solicitation or distribution during"working time" is presumptively invalid unless by clearlanguage or conduct it is communicated to employeesthat the prohibition does not apply to breaktime, lunch-time, or other periods when employees are not actually1; Mark I Tune-Up Centers. 256 NLRB 898, 905 (1981).549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking. In the instant case, although the complaint wasamended at the opening of the hearing to allege that un-lawfulness of the policy, Respondent did not seek to in-troduce any evidence to rebut the presumption of inva-lidity.In the face of this Respondent gamely argues thatthere was no intention of prohibiting employees from en-gaging in solicitation and distribution of literature whennot actually engaged in work, it being "amply clear that'work time' includes only the time when the individualemployees involved are not working." (Br. p. 2.) Therebeing no evidence of such "clarity" the presumptionstands, and a violation of Section 8(a)(1) is found.F. MiscellaneousThe General Counsel alleges on brief two violationsnot found in the complaint. Invoking the spirit of John-nie's Poultry Co., 146 NLRB 770 (1964), the GeneralCounsel wonders if Respondent provided adequate assur-ance to its employees whom it solicited to testify toassure that such testimony was free of coercion. As itarises here, I find the matter to affect the witnesses'credibility rather than rise to the level of a separate vio-lation, and I have considered this factor with the othersthat go to witness credibility.That leaves Jones' statement to Larry Mullins, in Oc-tober 1981, that the recent closing of its Master ProductsCompany was because of the Union. While not allegedin the complaint it was testified to by Mullins and notcontradicted by Jones. Since it comes well in time afterthe February 1981 incidents that occupy this Decision, Ifind the occurrence too remote from the inchoate unionorganizing activities of February. There is no record evi-dence on what activities were occurring in the fall of1981 that would form a context in which to evaluateJones' remarks, in contrast to the case cited by the Gen-eral Counsel, General Dynamics Corp., 250 NLRB 719(1980), where the context was clear. Therefore, I do notfind a violation.CONCLUSIONS OF LAWI. Respondent has violated Section 8(a)(1) of the Actby:(a) Threatening to close and relocate its plant.(b) Conveying to its employees the futility of theirsupport for the Union by telling them they would bepaid less if the Union represented them, that workingconditions would be worse, that Respondent and theywould be enemies, and that their union dues would bewasted.(c) Threatening the loss of a benefit; i.e., the ability ofemployees to communicate directly with management.(d) Coercively interrogating employees about theirunion activities.2. The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act. Is[Recommended Order omitted from publication.]ts Respondent is located in Belleville, Michigan, where it manufac-tures, sells, and distributes automotive metal stampings and related prod-ucts which in 1980 were valued at over $500,000, of which over $50,000worth were shipped directly to points located outside of Michigan.550